Exhibit 10.1

NOTE AND WARRANT PURCHASE AGREEMENT AND AMENDMENT TO

SUBORDINATED SECURED PROMISSORY NOTES

This NOTE AND WARRANT PURCHASE AGREEMENT AND AMENDMENT TO SUBORDINATED SECURED
PROMISSORY NOTES (this “Agreement”), dated as of June 29, 2007, between eGain
Communications Corporation, a Delaware corporation (the “Company”), and Ashutosh
Roy, an individual (“the “Lender”).

WITNESSETH:

WHEREAS, the Lender has previously loaned to the Company an aggregate of
$4,000,000 pursuant to that certain Note and Warrant Purchase Agreement dated as
of December 23, 2002 (the “Prior Loan Agreement”) as evidenced by subordinated
secured promissory notes in the face amounts of $3,524,000 and $3,524,000 dated
as of December 31, 2002 and October 31, 2003, respectively (collectively, the
“Prior Notes”); and

WHEREAS, the Company and the Lender now desire to extend the maturity date of
the Prior Notes to March 31, 2009, as well as the period for which interest
shall accrue on the Prior Notes, in connection with the additional financing
provided by the Lender pursuant to this Agreement; and

WHEREAS, the Company has also borrowed an aggregate of $2,500,000 pursuant to
that certain Note and Warrant Purchase Agreement dated as of March 31, 2004 (the
“2004 Loan Agreement”) from Lender and certain affiliates of Oak Hill Capital
Partners as evidenced by subordinated secured promissory notes in the aggregate
face amount of $4,405,854.20 dated as of March 31, 2004 (collectively, the “2004
Notes”); and

WHEREAS, the Company wishes to obtain additional debt financing in the aggregate
principal amount of $2,000,000 and the Lender is willing, on the terms contained
in this Agreement, to purchase Notes from the Company on a fully subordinated
basis vis a vis the indebtedness of the Company to Silicon Valley Bank and on a
parity with the Prior Notes (as amended hereby) and the 2004 Notes:

NOW, THEREFORE, in consideration of the foregoing promises and for good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, parties hereto hereby agree as follows:

ARTICLE I

DEFINITIONS

Capitalized terms not otherwise defined herein shall have the meanings set forth
below when used in this Agreement and in the Exhibits hereto:

“Acceptable Currency” means and includes cash and any other method of payment
which will result in that payment being credited to the account of the Company
at the bank previously designated to the Lender in time to earn interest for the
day of the Closing.

“Accounts” means all existing and later arising accounts, contract rights, and
other obligations owed to the Company in connection with its sale or lease of
goods (including licensing



--------------------------------------------------------------------------------

software and other technology) or provision of services, all credit insurance,
guaranties, other security and all merchandise returned or reclaimed by the
Company and the Company’s books and records relating to any of the foregoing.

“Affiliate” of a Person is a Person that owns or controls, directly or
indirectly, the Person, any Person that controls or is controlled by or is under
common control with the Person, and each of that Person’s senior executive
officers, directors, partners and, for any Person that is a limited liability
company, that Person’s managers and members.

“Bylaws” means the bylaws of the Company, as amended.

“Certificate of Incorporation” means the Company’s certificate of incorporation,
as in effect on the date of this Agreement.

“Closing” and “Closing Date” mean the consummation of a sale by the Company and
a purchase by the Lender of the Note pursuant to the terms and conditions set
forth in this Agreement.

“Collateral” means the property described on Annex A.

“Contingent Obligations” means, for any Person, any direct or indirect
liability, contingent or not, of that Person for (i) any indebtedness, lease,
dividend, letter of credit or other obligation of another such as an obligation
directly or indirectly guaranteed, endorsed, co-made, discounted or sold with
recourse by that Person, or for which that Person is directly or indirectly
liable; (ii) any obligations for undrawn letters of credit for the account of
that Person; and (iii) all obligations from any interest rate, currency or
commodity swap agreement, interest rate cap or collar agreement, or other
agreement or arrangement designated to protect a Person against fluctuation in
interest rates, currency exchange rates or commodity prices; but “Contingent
Obligation” does not include endorsements in the ordinary course of business.
The amount of a Contingent Obligation is the stated or determined amount of the
primary obligation for which the Contingent Obligation is made or, if not
determinable, the maximum reasonably anticipated liability for it determined by
the Person in good faith; but the amount may not exceed the maximum of the
obligations under the guarantee or other support arrangement.

“Copyrights” means all copyright rights, applications or registrations and like
protections in each work or authorship or derivative work, whether published or
not (whether or not it is a trade secret) now or later existing, created,
acquired or held.

“Equipment” means all present and future machinery, equipment, tenant
improvements, furniture, fixtures, vehicles, tools, parts and attachments in
which the Company has any interest.

“ERISA” means the Employment Retirement Income Security Act of 1974, and its
regulations.

“Event of Default” means the occurrence of one of the events described in
Section 9.1.

“GAAP” means generally accepted accounting principles.

 

2



--------------------------------------------------------------------------------

“Indebtedness” means (a) indebtedness for borrowed money or the deferred price
of property or services, such as reimbursement and other obligations for surety
bonds and letters of credit, (b) obligations evidenced by notes, bonds,
debentures or similar instruments, (c) capital lease obligations and
(d) Contingent Obligations.

“Intellectual Property” means:

(a) Copyrights, Trademarks, and Patents including amendments, renewals,
extensions, and all licenses or other rights to use and all license fees and
royalties from the use;

(b) Any trade secrets and any intellectual property rights in computer software
and computer software products now or later existing, created, acquired or held;

(c) All design rights which may be available to the Company now or later
created, acquired or held;

(d) Any claims for damages (past, present or future) for infringement of any of
the rights above, with the right, but not the obligation, to sue and collect
damages for use or infringement of the intellectual property rights above;

All proceeds and products of the foregoing, including all insurance, indemnity
or warranty payments.

“Intercreditor Agreement” means that certain Intercreditor Agreement, dated as
of even date herewith, between the Lender, the Company and those lenders holding
2004 Notes issued pursuant to the 2004 Loan Agreement, substantially in the form
of Annex E.

“Inventory” means all present and future inventory in which the Company has any
interest, including merchandise, raw materials, parts, supplies, packing and
shipping materials, work in process and finished products intended for sale or
lease or to be furnished under a contract of service, of every kind and
description now or later owned by or in the custody or possession, actual or
constructive, of the Company, including inventory temporarily out of its custody
or possession or in transit and including returns on any accounts or other
proceeds (including insurance proceeds) from the sale or disposition of any of
the foregoing and any documents of title.

“Investment” means any beneficial ownership of (including stock, partnership
interest or other securities) any Person, or any loan, advance or capital
contribution to any Person; provided, however, that in no event shall the
payments by the Company to its Subsidiaries pursuant to transfer pricing
arrangements with such Subsidiaries be considered Investments.

“Lien” means any mortgage, lien, deed of trust, charge, pledge, security
interest or other encumbrance.

“Loan Documents” means, collectively, this Agreement, the Note, the Restated
Note and the Warrant.

“Material Adverse Change” means (i) a material adverse change in the business
operations, or condition (financial or otherwise) of the Company; (ii) a
material impairment of the prospect of repayment of any portion of the
Obligations; or (iii) a material impairment of the priority of the Lender’s
security interests in the Collateral.

 

3



--------------------------------------------------------------------------------

“Note” means the Subordinated Secured Promissory Note of the Company issued to
the Lender under this Agreement in the form of the Note attached to this
Agreement as Annex B-1.

“Obligations” means the Company’s obligation to repay amounts to Lender as
evidenced by the Note.

“Patents” means, renewals, reissues, extensions and continuations-in-part of the
same.

“Permitted Indebtedness” means (a) the Company’s indebtedness to the Lender
under this Agreement or any other Loan Document; (b) Indebtedness existing on
the Closing Date and shown on Exhibit 6.4, (c) Subordinated Debt;
(d) Indebtedness to trade creditors incurred in the ordinary course of business;
(e) Indebtedness secured by a Lien described in clause (c) of the defined term
“Permitted Liens”, provided, however, that (i) such Indebtedness does not exceed
the lesser of the cost or fair market value of the Equipment financed with such
Indebtedness and (ii) such Indebtedness does not exceed $10,000,000 in the
aggregate at any given time; (f) capital leases; and (g) Indebtedness secured by
Permitted Liens.

“Permitted Investments” means (a) Investments shown on Exhibit 3.7 and existing
on the Closing Date; (b) Investments made by the Company or any Subsidiary,
provided, however, that the Company may make Investments in its Subsidiaries,
provided, however, that (i) the aggregate amount of such Investments shall not
exceed $300,000 in any given quarter and (ii) no Event of Default has occurred
which is continuing or would exist immediately after giving effect to any such
Investment; (c) marketable direct obligations issued or unconditionally
guaranteed by the United States or its agency or any State maturing within 2
years from its acquisition; (d) commercial paper maturing no more than 1 year
after its creation and currently having a rating of at least A-1 or P-1 from
either Standard & Poor’s Corporation or Moody’s Investors Service, Inc.; and
(e) Bank certificates of deposit issued maturing no more than 2 years after
issue.

“Permitted Liens” means (a) Liens existing at the Closing and set forth in
Exhibit 3.2 hereto or arising under this Agreement or the Note, (b) purchase
money Liens (i) on equipment acquired or held by the Company incurred for
financing the acquisition of the equipment, or (ii) existing on equipment when
acquired, if the Lien is confined to the property and improvements and the
proceeds of the equipment; (c) Liens incurred in the extension, renewal or
refinancing of the indebtedness secured by Liens described in (a) and (b) above;
provided that any extension, renewal or replacement Lien must be limited to the
property encumbered by the existing Lien and the principal amount of the
indebtedness may not increase.

“Person” means any individual, sole proprietorship, partnership, limited
liability company, joint venture, company association, trust, unincorporated
organization, association, corporation, institution, public benefit corporation,
firm, joint stock company, estate, entity or government agency.

“Restated Note” means the restated subordinated secured promissory note of the
Company issued to Lender in exchange for the cancellation of the Prior Notes in
the form of the Restated Note attached to this Agreement as Annex B-2.

 

4



--------------------------------------------------------------------------------

“Securities Act” means the Securities Act of 1933, as amended, or any similar
federal law then in force.

“SVB Loan Agreement” means that certain Loan and Security Agreement, dated as of
December 22, 2006, by and between the Company and Silicon Valley Bank, as
amended, modified, and supplemented from time to time.

“Subordinated Debt” means debt incurred by the Company subordinated to the
Company’s indebtedness owed to the Lender and which is reflected in a written
agreement in a manner and form acceptable to the Lender and approved by the
Lender in writing.

“Subordination Agreement” means that certain Subordination Agreement, dated as
of even date herewith, between the Lender and Silicon Valley Bank, substantially
in the form of Annex C hereto.

“Subsidiary” means any Person in which the Company, directly or indirectly
through Subsidiaries or otherwise, beneficially owns at least 50% of either the
equity interest in, or the voting control of, such Person.

“Tangible Net Worth” means, on any date, the consolidated total assets of the
Company and its Subsidiaries minus, (i) any amounts attributable to
(a) goodwill, (b) intangible items such as unamortized debt discount and
expense, Patents, trade and service marks and names, Copyrights and research and
development expenses except prepaid expenses, and (c) reserves not already
deducted from assets, and (ii) Total Liabilities.

“Total Liabilities” means on any day, obligations that should, under GAAP, be
classified as liabilities on the Company’s consolidated balance sheet, including
all Indebtedness, and current portion Subordinated Debt allowed to be paid, but
excluding all other Subordinated Debt.

“Trademarks” means trademark and servicemark rights, registered or not,
applications to register and registrations and like protections, and the entire
goodwill of the business of Assignor connected with the trademarks.

“Warrant” mean the Warrant to purchase Common Stock of the Company granted to
the Lender under this Agreement at the Closing in the form of the Warrant
attached to this Agreement as Annex D.

Additional defined terms are found in the body of the following text.

The masculine form of words includes the feminine and the neuter and vice versa,
and, unless the context otherwise requires, the singular form of words includes
the plural and vice versa. The words “herein,” “hereof,” “hereunder,” and other
words of similar import when used in this Agreement refer to this Agreement as a
whole, and not to any particular section or subsection.

 

5



--------------------------------------------------------------------------------

ARTICLE II

PURCHASE AND SALE TERMS

Section 2.1 Purchase and Sale of Note. Subject to the terms of this Agreement,
on or before June 29, 2007, or such other time as shall be agreed by the Company
and the Lender in writing (the “Closing”), the Company shall issue and sell to
the Lender, and the Lender shall purchase from the Company, a Note in the form
of the Note attached to this Agreement as Annex B. The purchase price payable by
the Lender for such Note, as well as the face amount of such Note, are set forth
opposite the Lender’s name on Exhibit 2.1.

Section 2.2 Extension of Maturity Date for Prior Notes. The Prior Notes of the
Company sold to the Lender pursuant to the Prior Loan Agreement are all hereby
amended such that (i) the maturity date of the Prior Notes set forth therein is
hereby extended until March 31, 2009 and (ii) interest accruing under such Prior
Notes shall continue to accrue through such date. Other than as set forth in
this Section 2.2, this Agreement effects no additional changes to the Prior
Notes. Concurrent with the execution of this Agreement, the Lender shall tender
the original Prior Notes to the Company for cancellation and the Company shall
issue to the Lender a Restated Note in the form attached to this Agreement as
Annex B-2.

Section 2.3 Warrant. Subject to the terms of this Agreement, at the Closing, as
further consideration for the purchase of the Note, the Company shall grant to
the Lender, and the Lender shall receive from the Company, a Warrant in the form
of the Warrant attached to this Agreement as Annex D.

Section 2.4 Payment. At the Closing, the Lender shall pay, in full and in
Acceptable Currency, the purchase price (as set forth on Exhibit 2.1) of the
Note purchased by him.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

Except as otherwise set forth in the Exhibits furnished pursuant to this
Agreement, the Company represents and warrants to the Lender at the Closing
that:

Section 3.1 Due Organization; Authorization and Other Matters. The Company and
each Subsidiary is duly existing and in good standing in its state of formation
and qualified and licensed to do business in, and in good standing in, any state
in which the conduct of its business or its ownership of property requires that
it be qualified. The execution, delivery and performance of the Loan Documents
have been duly authorized, and do not conflict with the Company’s formation
documents, nor constitute an event of default under any material agreement by
which the Company is bound. The Company is not in default under any agreement to
which or by which it is bound in which the default could cause a Material
Adverse Change. The Loan Documents have been validly executed by the Company,
and each such document is the Company’s legal, valid and binding obligation,
enforceable against the Company in accordance with its terms. The Company
represents and warrants that (i) the Loan Documents and the transactions
contemplated therein have been approved by a disinterested majority of the Board
of Directors, after full disclosure of all relevant facts regarding such
transactions, including knowledge of Lender’s relationship as an officer,
director and stockholder of the Company; (ii) the principal terms contained in
the Loan Documents were negotiated on behalf of the Company with the assistance
of one or more

 

6



--------------------------------------------------------------------------------

disinterested, outside directors whose collective financial sophistication and
experience negotiating and conducting financial transactions equals or exceeds
the financial sophistication and experience of Lender; and (iii) the Company has
for several months explored many other alternatives for securing necessary
working cash for the Company, and has elected to pursue a transaction in
accordance with the Loan Documents in large part due to the present absence of
suitable alternatives and the Company’s urgent need for cash.

Section 3.2 Collateral. The Company has good title to the Collateral, free of
Liens except Permitted Liens. All Inventory is in all material respects of good
and marketable quality, free from material defects. The Company is the sole
owner of the Intellectual Property, except for non-exclusive licenses granted to
its customers in the ordinary course of business. Each Patent is valid and
enforceable and no part of the Intellectual Property has been judged invalid or
unenforceable, in whole or in part, and no claim has been made that any part of
the Intellectual Property violates the rights of any third party.

Section 3.3 Litigation. Except as shown in Exhibit 3.3, there are no actions or
proceedings pending or, to the Company’s knowledge, threatened by or against the
Company or any Subsidiary in which an adverse decision could cause a Material
Adverse Change.

Section 3.4 No Material Adverse Change in Financial Statements. All consolidated
financial statements for the Company, and any Subsidiary, delivered to the
Lender fairly present in all material respects the Company’s consolidated
financial condition and the Company’s consolidated results of operations. There
has not been any material deterioration in the Company’s consolidated financial
condition since the date of the most recent financial statements submitted to
the Lender.

Section 3.5 Solvency. The fair salable value of the Company’s assets (including
goodwill minus disposition costs) exceeds the fair value of its liabilities; the
Company is not left with unreasonably small capital after the transactions
contemplated by this Agreement; and the Company is able to pay its debts
(including trade debts) as they mature.

Section 3.6 Regulatory Compliance. The Company is not an “investment company” or
a company “controlled” by an “investment company” under the Investment Company
Act. The Company is not engaged as one of its important activities in extending
credit for margin stock (under Regulations T and U of the Federal Reserve Board
of Governors). The Company has complied with the Federal Fair Labor Standards
Act. The Company has not violated any laws, ordinances or rules, the violation
of which could cause a Material Adverse Change. None of Company’s or any
Subsidiary’s properties or assets has been used by the Company or any Subsidiary
or, to the best of the Company’s knowledge, by previous Persons, in disposing,
producing, storing, treating, or transporting any hazardous substance other than
legally. The Company and each Subsidiary has timely filed all required tax
returns and paid, or made adequate provision to pay, all material taxes, except
those being contested in good faith with adequate reserves under GAAP. The
Company and each Subsidiary has obtained all consents, approvals and
authorizations of, made all declarations or filings with, and given all notices
to, all government authorities that are necessary to continue its business as
currently conducted.

Section 3.7 Subsidiaries. The Company does not own any stock, partnership
interest or other equity securities except for Permitted Investments.

 

7



--------------------------------------------------------------------------------

Section 3.8 Full Disclosure. No representation, warranty or other statement of
the Company in any certificate or written statement given to the Lender contains
any untrue statement of a material fact or omits to state a material fact
necessary to make the statements contained in the certificates or statements not
misleading.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF THE LENDER

The Lender represents and warrants to the Company that:

Section 4.1 The Lender is an “accredited investor” within the meaning of Rule
501 under the Securities Act and is a resident of the State of California.

Section 4.2 The Lender has sufficient knowledge and experience in investing in
companies similar to the Company in terms of the Company’s stage of development
so as to be able to evaluate the risks and merits of its investment in the
Company and is able financially to bear the risks thereof, including the
complete loss of its investment.

Section 4.3 The Lender has had an opportunity to discuss the Company’s business,
management and financial affairs with the Company’s management.

Section 4.4 The Note being purchased by the Lender is being acquired for its own
account for the purpose of investment and not with a view to or for sale in
connection with any distribution thereof.

Section 4.5 The Lender understands that (i) the Note purchased has not been
registered under the Securities Act by reason of its issuance in a transaction
exempt from the registration requirements of the Securities Act pursuant to
Section 4(2) thereof or Rule 505 or 506 promulgated under the Securities Act,
and (ii) the purchase of the Note is a speculative investment that involves a
high degree of risk of loss of the entire investment.

Section 4.6 No broker has acted on behalf of the Lender in connection with this
Agreement, and there are no brokerage commissions, finders’ fees or similar fees
or commissions payable in connection therewith based on any agreement,
arrangement or understanding with the Lender or any action taken by it.

Section 4.7 The Lender has full corporate or other power and authority to enter
into and to perform this Agreement and all documents and agreements contemplated
by this Agreement, and each such document has been validly executed by the
Lender and is the Lender’s legal, valid and binding obligation, enforceable
against the Lender in accordance with its terms.

Section 4.8 The Lender has sufficient funds unconditionally available to it
(without the need to obtain any additional third party financing or to satisfy
any other financing contingency) to perform its obligations hereunder, including
its obligations to purchase the Note provided by this Agreement.

 

8



--------------------------------------------------------------------------------

ARTICLE V

AFFIRMATIVE COVENANTS OF THE COMPANY

The Company will do all of the following:

Section 5.1 Government Compliance. The Company will maintain its and all
Subsidiaries’ corporate existence and good standing in its jurisdiction of
incorporation and maintain qualification in each jurisdiction in which the
failure to so qualify could have a material adverse effect on the Company’s
business or operations. The Company will comply, and have each Subsidiary
comply, with all laws, ordinances and regulations to which it is subject,
noncompliance with which could have a material adverse effect on the Company’s
business or operations or cause a Material Adverse Change.

Section 5.2 Inventory; Returns. The Company will keep all Inventory in good and
marketable condition, free from material defects. Returns and allowances between
the Company and its account debtors will follow the Company’s customary
practices as they exist on the Closing Date. The Company will promptly notify
the Lender of all returns, recoveries, disputes and claims, that involve more
than $100,000.

Section 5.3 Taxes. The Company will make, and cause each Subsidiary to make,
timely payment of all material federal, state, and local taxes or assessments
and will deliver to the Lender, on demand, appropriate certificates attesting to
the payment.

Section 5.4 Insurance. The Company will keep its business and the Collateral
insured for risks and in amounts, as the Lender reasonable requests. Insurance
policies will be in a form, with companies, and in amounts that are satisfactory
to the Lender. All property policies will have a lender’s loss payable
endorsement showing the Lender as a loss payee and all liability policies will
show the Lender as an additional insured and provide that the insurer must give
the Lender at least 30 days notice before canceling its policy. At the Lender’s
request, the Company will deliver certified copies of policies and evidence of
all premium payments. Subject to the Subordination Agreement, proceeds payable
under any policy will, at the Lender’s option, be payable to the Lender on
account of the Obligations.

Section 5.5 Control Agreements. Within thirty (30) days of the opening of any
deposit account or investment account, the Company will execute and deliver to
the Lender control agreements in order for the Lender to perfect its security
interest in such deposit accounts or investment accounts.

Section 5.6 Further Assurances. The Company will execute any further instruments
and take further action as the Lender reasonably requests to perfect or continue
the Lender’s security interest in the Collateral or to effect the purposes of
this Agreement. Without limiting the foregoing, the Company agrees to cooperate
in all respects, as and if reasonably requested by Lender, to facilitate filing
by Lender of UCC-1 financing statements in Delaware and California, and filing
of customary perfection documentation in the United Stated Patent and Trademark
Office (“USPTO filings”), and the Company agrees to pay any and all ordinary
course filing fees associated with the USPTO filings.

 

9



--------------------------------------------------------------------------------

ARTICLE VI

NEGATIVE COVENANTS

The Company will not do any of the following without the Lender’s prior written
consent, which will not be unreasonably withheld or delayed:

Section 6.1 Dispositions. Convey, sell, lease, transfer or otherwise dispose of
(collectively “Transfer”), or permit any of its Subsidiaries to Transfer, all or
any part of its business or property, other than Transfers (i) of Inventory in
the ordinary course of business; (ii) of non-exclusive licenses and similar
arrangements for the use of the property of the Company or its Subsidiaries in
the ordinary course of business; or (iii) of worn-out or obsolete Equipment.

Section 6.2 Changes in Business, Ownership, Management or Business Locations.
Engage in or permit any of its Subsidiaries to engage in any business other than
the businesses currently engaged in by the Company or have a change in its
ownership (other than the sale of the Company’s equity securities in a public or
private offering) of greater than 51%. The Company will not, without at least 30
days prior written notice, relocate its chief executive office or add any new
offices or business locations.

Section 6.3 Mergers or Acquisitions. Merge or consolidate, or permit any of its
Subsidiaries to merge or consolidate, with any other Person, or acquire, or
permit any of its Subsidiaries to acquire, all or substantially all of the
capital stock or property of another Person, except where (i) no Event of
Default has occurred and is continuing or would result from such action during
the term of this Agreement and (ii) such transaction would not result in a
decrease of more than 25% of Tangible Net Worth. A Subsidiary may merge or
consolidate into another Subsidiary or into the Company.

Section 6.4 Indebtedness. Create, incur, assume, or be liable for any
Indebtedness, or permit any Subsidiary to do so, other than Permitted
Indebtedness.

Section 6.5 SVB Loan Agreement. The Company will not agree to or enter into any
amendment of the SVB Loan Agreement, or enter into any new agreement, with
Silicon Valley Bank (including its Affiliates, “SVB”) which would increase the
aggregate potential aggregate lending commitment of SVB to the Company beyond
the potential aggregate lending commitment of SVB to the Company existing on the
date of the Closing (i.e., $2.5 million).

Section 6.6 Encumbrance. Create, incur, or allow any Lien on any of its
property, or assign or convey any right to receive income, including the sale of
any Accounts, or permit any of its Subsidiaries to do so, except for Permitted
Liens, or permit the Lender’s security interest in the Collateral to change,
subject to Permitted Liens.

Section 6.7 Distributions; Investments. Directly or indirectly acquire or own
any Person, or make any Investment in any Person, other than Permitted
Investments, or permit any of its Subsidiaries to do so. Pay any dividends or
make any distribution or payment or redeem, retire or purchase any capital
stock, except that the Company may repurchase the Common Stock of former
employees (if such stock was originally issued pursuant to an incentive equity
plan or agreement) pursuant to stock repurchase agreements as long as an Event
of Default does not exist prior to such repurchase or would not exist after
giving effect to such repurchase.

 

10



--------------------------------------------------------------------------------

Section 6.8 Transactions with Affiliates. Directly or indirectly enter into or
permit any material transaction with any Affiliate except transactions that are
in the ordinary course of the Company’s business, on terms less favorable to the
Company than would be obtained in an arm’s length transaction with a
non-affiliated Person.

Section 6.9 Subordinated Debt. Make or permit any payment on any Subordinated
Debt, except under the terms of the Subordinated Debt, or amend any provision in
any document relating to the Subordinated Debt without the Lender’s prior
written consent, such consent not to be unreasonably withheld.

Section 6.10 Compliance. Become an “investment company” or a company controlled
by an “investment company,” under the Investment Company Act of 1940 or
undertake as one of its important activities extending credit to purchase or
carry margin stock, or use the proceeds of the Note for that purpose; fail to
meet the minimum funding requirements of ERISA, permit a “reportable event” or
“prohibited transaction”, as defined in ERISA, to occur; fail to comply with the
Federal Fair Labor Standards Act or violate any other law or regulation, if the
violation could reasonably be expected to have a material adverse effect on the
Company’s business or operations or would reasonably be expected to cause a
Material Adverse Change, or permit any of its Subsidiaries to do so.

ARTICLE VII

CREATION OF SECURITY INTEREST

Section 7.1 Grant of Security Interest. The Company grants the Lender a
continuing security interest in all presently existing and later acquired
Collateral to secure all Obligations and performance of each of the Company’s
duties under the Loan Documents. If this Agreement is terminated, the Lender’s
lien and security interest in the Collateral will continue until the Company
fully satisfies its Obligations. Nothing herein shall be deemed to effect the
security interest securing the Company’s obligations under the Prior Notes.

ARTICLE VIII

THE CLOSING AND CLOSING CONDITIONS

Section 8.1 The Closing. The purchase and sale of the Note shall take place at
the Closing to be held at the offices of Pillsbury Winthrop Shaw Pittman LLP,
2475 Hanover Street, Palo Alto, California 94304 on or before June 29, 2007 or
at such other time as shall be agreed in writing by the Company and the Lender.
The obligation of the Lender to purchase the Note at the Closing shall be
subject to satisfaction or waiver of each of the conditions set forth in this
Section 8.1:

8.1.1 The Company shall have performed and complied with all agreements and
conditions contained herein required to be performed or complied with by it
prior to or at the Closing Date for the Closing;

8.1.2 The Company shall have duly issued and delivered the Note and the Warrant
related thereto to the Lender as provided by this Agreement;

 

11



--------------------------------------------------------------------------------

8.1.3 The Lender and Silicon Valley Bank shall have executed and delivered the
Subordination Agreement;

8.1.4 The Lender, the Company and those lenders holding 2004 Notes issued
pursuant to the 2004 Loan Agreement shall have executed and delivered the
Intercreditor Agreement.

8.1.5 The Lender and his special counsel shall have received copies of the
following supporting documents: (i) copies of the Company’s Certificate of
Incorporation certified as of a recent date by the Delaware Secretary of State;
(ii) a certificate of good standing for the Company certified as of a recent
date by the Delaware Secretary of State; and (iii) a certificate of the
Secretary of the Company, dated as of the date on which the Closing occurs and
certifying that attached thereto is a true and complete copy of the Bylaws of
the Company as in effect on the date of that certification;

8.1.6 All corporate and other proceedings to be taken by the Company in
connection with the transactions contemplated hereby and all documents incident
thereto shall be reasonably satisfactory in form and substance to the Lender and
its special counsel; and

8.1.7 The Company shall have delivered a certificate to the Lender signed by the
Chief Financial Officer of the Company stating that the representations and
warranties made by the Company in this Agreement are true and correct in all
material respects as of such date and that no Event of Default exists or would
be caused by consummation of the Closing.

ARTICLE IX

MISCELLANEOUS

Section 9.1 Events of Default. Subject to the terms and conditions of the
Subordination Agreement, any one of the following is an Event of Default: (a) if
the Company fails to pay any of the Obligations within 3 days after their due
date; (b) if the Company does not perform any obligation in Section 5 or
violates any covenant in Section 6 or does not perform or observe any other
material term, condition or covenant in this Agreement or in any of the Loan
Documents and has not cured the default within 10 days after it occurs, or if
the default cannot be cured within 10 days or cannot be cured after the
Company’s attempts in the 10 day period, and the default may be cured within a
reasonable time, then the Company has an additional time (of not more than 30
days) to attempt to cure the default; (c) if an event of default occurs under
the SVB Loan Agreement; and (d) without limiting (c) in any way, if SVB takes
any action against the Collateral. Upon the occurrence of one or more of the
Events of Default set forth in this Section 9.1, the Lender shall be entitled to
exercise all rights under applicable law, including those rights set forth in
the Note and the Warrant.

Section 9.2 Expenses. Upon consummation of the Initial Closing, legal fees and
other out-of-pocket expenses incurred by the Lender will be payable by the
Company, but not in an amount to exceed $5,000.

Section 9.3 Remedies Cumulative. Except as herein provided, the remedies
provided herein shall be cumulative and shall not preclude assertion by any
party hereto of any other rights or the seeking of any other remedies against
the other party hereto.

 

12



--------------------------------------------------------------------------------

Section 9.4 Brokerage. Each party hereto will indemnify and hold harmless the
others against and in respect of any claim for brokerage or other commission
relative to this Agreement or to the transaction contemplated hereby, based in
any way on agreements, arrangements or understandings made or claimed to have
been made by that party with any third party.

Section 9.5 Severability. Whenever possible, each provision of this Agreement
shall be interpreted in such a manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, those provisions shall be ineffective to the
extent of that prohibition or invalidity, without invalidating the remainder of
those provision or the remaining provisions of this Agreement.

Section 9.6 Parties in Interest. All covenants and agreements contained in this
Agreement by or on behalf of any of the parties hereto shall bind and inure to
the benefit of the respective legal representatives, successors and assigns of
the parties hereto whether so expressed or not.

Section 9.7 Notices. Any notice, demand, request or other communication which
the Lender or the Company may be required to give hereunder shall be in writing,
shall be effective and deemed received the following business day when sent by
overnight mail, or the third business day after deposited in first class United
States mail, postage prepaid, and shall be addressed as follows, or to such
other addresses as the parties may designate by like notice:

If to the Company:

eGain Communications Corporation

345 East Middlefield Road

Mountain View, CA 94043

Attn: Eric Smit

         Chief Financial Officer

Phone: (650) 230-7500

Fax: (650) 230-7600

If to the Lender:

Ashutosh Roy

[Address]

Phone: (650) 230-7500

Fax: (650) 230-7600

Notwithstanding anything to the contrary, all notices and demands for payment
from the Lender actually received in writing by the Company shall be considered
to be effective upon the receipt thereof by the Company regardless of the
procedure or method utilized to accomplish delivery thereof to the Company.

Section 9.8 No Waiver. No failure to exercise and no delay in exercising any
right, power or privilege granted under this Agreement shall operate as a waiver
of that right, power or privilege. No single or partial exercise of any right,
power or privilege granted under this

 

13



--------------------------------------------------------------------------------

Agreement shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. The rights and remedies provided in this
Agreement are cumulative and are not exclusive of any rights or remedies
provided by law.

Section 9.9 Amendments and Waivers. Except as herein provided, this Agreement
may be modified or amended only by a writing signed by the Company and the
Lender.

Section 9.10 Survival of Agreements, etc. All agreements, representations and
warranties contained in this Agreement or made in writing by or on behalf of the
Company or the Lender in connection with the transactions contemplated by this
Agreement shall survive the execution and delivery of this Agreement, the
Closing, and any investigation at any time made by or on behalf of the Lender.
Notwithstanding the preceding sentence, however, all those representations
(other than intentional misrepresentations) and warranties, but no such
agreements, shall expire three years after the date of this Agreement.

Section 9.11 Construction. This Agreement shall be governed by and construed in
accordance with the procedural and substantive laws of the State of California
without regard for its conflicts-of-laws rules.

Section 9.12 Entire Understanding. This Agreement and the documents expressly
referenced in this Agreement express the entire understanding of the parties and
supersede all prior and contemporaneous agreements and undertakings of the
parties with respect to the subject matter of this Agreement and such documents.

Section 9.13 Assignment; No Third-Party Beneficiaries.

9.13.1 This Agreement and the rights hereunder shall not be assignable or
transferable by the Lender or the Company, except by operation of law in
connection with a merger, consolidation or sale of substantially all the assets
of the Company, without the prior written consent of the other parties hereto,
which consent shall not be unreasonably withheld. Subject to the preceding
sentence, this Agreement shall be binding upon, inure to the benefit of and be
enforceable by the parties hereto and their respective, legal representatives,
successors and assigns.

9.13.2 This Agreement is for the sole benefit of the parties hereto and their
permitted assigns and nothing herein expressed or implied shall give or be
construed to give to any Person, other than the parties hereto and those
assigns, any legal or equitable rights hereunder.

Section 9.14 Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
taken together shall constitute one agreement.

[Remainder of Page Intentionally Left Blank]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized officer of each party hereto as of the date first above written.

 

COMPANY: eGAIN COMMUNICATIONS CORPORATION By:  

/s/ Eric Smit

Name:   Eric Smit Its:   Chief Financial Officer LENDER: ASHUTOSH ROY

/s/ Ashutosh Roy

Signature page to the

Note and Warrant Purchase Agreement

and Amendment to Subordinated Secured

Promissory Notes

dated June 29, 2007.



--------------------------------------------------------------------------------

Exhibit 2.1

Purchase Price

 

Purchaser

   Purchase
Price for
Initial Note    Face
Amount of
Initial Note

Ashutosh Roy

   $ 2,000,000    $ 2,441,600



--------------------------------------------------------------------------------

Exhibit 3.2

Permitted Liens

 

1. Silicon Valley Bank, pursuant to the SVB Loan Agreement

 

2. Oak Hill Capital Partners and certain affiliates, pursuant to the 2004 Notes.



--------------------------------------------------------------------------------

Exhibit 3.3

Litigation

Beginning on October 25, 2001, a number of securities class action complaints
were filed against the Company, and certain of its then officers and directors
and underwriters connected with its initial public offering of common stock in
the U.S. District Court for the Southern District of New York (consolidated into
In re Initial Public Offering Sec. Litig.). The complaints alleged generally
that the prospectus under which such securities were sold contained false and
misleading statements with respect to discounts and excess commissions received
by the underwriters as well as allegations of “laddering” whereby underwriters
required their customers to purchase additional shares in the aftermarket in
exchange for an allocation of IPO shares. The complaints sought an unspecified
amount in damages on behalf of persons who purchased the common stock between
September 23, 1999 and December 6, 2000. Similar complaints were filed against
55 underwriters and more than 300 other companies and other individuals. The
over 1,000 complaints were consolidated into a single action. The Company
reached an agreement with the plaintiffs to resolve the cases as to the
Company’s liability and that of its officers and directors. The settlement
involved no monetary payment or other consideration by the Company or its
officers and directors and no admission of liability. On August 31, 2005, the
court issued an order preliminarily approving the settlement and setting a
public hearing on its fairness for April 24, 2006 (the postponement from January
2006 to April 2006 was because of difficulties in mailing the required notice to
class members). On October 27, 2005, the court issued an order making some minor
changes to the form of notice to be sent to class members. On January 17, 2006,
the court issued an order modifying the preliminary settlement approval order to
extend the time within which notice must be given to the class, which time had
expired on January 15, 2006. The underwriter defendants filed further objections
to the settlement on March 20, 2006 and asked that the April 24, 2006 final
settlement approval hearing be postponed until after the Second Circuit rules on
the underwriters’ appeal from the Court’s class certification order (which
appeal is briefed and awaiting oral argument). On March 29, 2006, the Court
denied the request, stating that it would address the underwriters’ points at
the April 24, 2006 hearing. On April 24, 2006, the Court held a public hearing
on the fairness of the proposed settlement. Meanwhile the consolidated case
against the underwriters has proceeded. In October 2004, the district court
certified a class. On December 5, 2006, however, the Second Circuit reversed,
holding that a class could not be certified. In re Initial Public Offering Sec.
Litig., 471 F.3d 24 (2d Cir. 2006). The Second Circuit’s holding, while directly
affecting only the underwriters, raises some doubt as to whether the settlement
class contemplated by the proposed issuer settlement will be approved in its
present form. A petition for rehearing was filed January 5, 2007 and is pending.
The Court took the matter under submission and has not yet ruled. The Company
has not accrued any liability or expects the outcome of this litigation to have
a material impact on the Company’s financial condition.

On April 5, 2007, the Company was sued in the U.S. District Court of the Eastern
District of Texas by Polaris IP LLC (“Polaris”). The lawsuit alleges
infringement of U.S. Patent Nos. 6,411,947 and 6,278,996 by the Company and its
customers eHarmony.com, Fredericks of Hollywood Stores, Inc., Playboy
Enterprises International, Inc., Quixtar, Inc. and Xdrive, LLC. Polaris’s
lawsuit seeks monetary damages and an injunction against further infringement.



--------------------------------------------------------------------------------

Exhibit 3.7

Permitted Investments

 

1. eGain Communications Ltd (UK)

 

2. eGain Communications Pvt Ltd (India: Gurgaon and Pune)

 

3. eGain Communications SrL (Italy)

 

4. eGain Communications B.V. (Netherlands)

 

5. eGain Communications Ltd. (Ireland)



--------------------------------------------------------------------------------

Exhibit 6.4

Permitted Indebtedness

 

DEBTOR

   AMOUNT

Silicon Valley Bank

   Up to $ 2,500,000         

Oak Hill Capital and affiliates

   $ 2,937,236         



--------------------------------------------------------------------------------

Annex A

List of Collateral

The Collateral consists of all of the Company’s right, title and interest in and
to the following:

All goods and equipment now owned or hereafter acquired, including, without
limitation, all machinery, fixtures, vehicles (including motor vehicles and
trailers), and any interest in any of the foregoing, and all attachments,
accessories, accessions, replacements, substitutions, additions, and
improvements to any of the foregoing, wherever located;

All inventory, now owned or hereafter acquired, including, without limitation,
all merchandise, raw materials, parts, supplies, packing and shipping materials,
work in process and finished products including such inventory as is held for
sale or lease, or to be furnished under a contract of service or is temporarily
out of the Company’s custody or possession or in transit and including any
returns or repossession upon any accounts or other proceeds, including insurance
proceeds, resulting from the sale or disposition of any of the foregoing and any
documents of title representing any of the above;

All contract rights and general intangibles now owned or hereafter acquired,
including, without limitation, goodwill, trademarks, servicemarks, trade styles,
trade names, patents, patent applications, leases, license agreements, franchise
agreements, blueprints, drawings, purchase orders, customer lists, route lists,
infringements, claims, computer programs, computer discs, computer tapes,
literature, reports, catalogs, design rights, income tax refunds, payments of
insurance, payment intangibles, and rights to payment of any kind;

All now existing and hereafter arising accounts (including health-care insurance
receivables), contract rights, royalties, license rights and all other forms of
obligations owing to the Company arising out of the sale or lease of goods, the
licensing of technology or the rendering of services by the Company, whether or
not earned by performance, and any and all credit insurance, guaranties, and
other security therefor, as well as all merchandise returned to or reclaimed by
the Company;

All documents (including negotiable documents), cash, deposit accounts,
securities, securities entitlements, securities accounts, investment property,
financial assets, letters of credit, letter of credit rights, money,
certificates of deposit, instruments (including promissory notes) and chattel
paper (including tangible and electronic chattel paper) now owned or hereafter
acquired and the Company’s Books relating to the foregoing;

All copyright rights, copyright applications, copyright registrations and like
protections in each work of authorship and derivative work thereof, whether
published or unpublished, now owned or hereafter acquired; all trade secret
rights, including all rights to unpatented inventions, know-how, operating
manuals, license rights and agreements and confidential information, now owned
or hereafter acquired; all claims for damages by way of any past, present and
future infringement of any of the foregoing; and

All of the Company’s books relating to the foregoing, and the computers and
equipment containing said books and records, and any and all claims, rights and
interests in any of the above and all substitutions for, additions and
accessions to and proceeds thereof.



--------------------------------------------------------------------------------

Annex B-1

Form of Note



--------------------------------------------------------------------------------

Annex B-2

Form of Restated Note



--------------------------------------------------------------------------------

Annex C

Form of Subordination Agreement



--------------------------------------------------------------------------------

Annex D

Form of Warrant



--------------------------------------------------------------------------------

Annex E

Form of Intercreditor Agreement